Citation Nr: 1820361	
Decision Date: 04/04/18    Archive Date: 04/16/18

DOCKET NO.  17-39 372	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUE

1.  Entitlement to a disability rating greater than 10 percent for a left ankle disability.

2.  Entitlement to a total disability rating based on individual unemployability (TDIU) as of June 12, 2015.

3.  Entitlement to a TDIU on an extraschedular basis prior to June 12, 2015.


REPRESENTATION

Veteran represented by:	California Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

M. Salazar, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 1964 to April 1966.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2015 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Oakland, California, which continued the Veteran's 10 percent disability rating for a left ankle disability.  Because the rating assigned to the Veteran's service-connected left ankle disability is not the maximum rating available for this disability, this claim remains in appellate status.  See AB v. Brown, 6 Vet. App. 35, 38 (1993).

The Veteran filed a VA Form 21-526EZ for an increased rating to his service-connected left ankle disability in August 2014.  The RO issued a rating decision denying the claim in January 2015.  Less than a year later, the Veteran submitted another VA Form 21-526EZ claiming an increased rating to his service-connected left ankle disability.  See March 2015 Form 21-526EZ.  After the RO denied the claim again in an April 2015 rating decision, the Veteran filed a notice of disagreement (NOD) as to the increased rating left ankle issue in May 2015, less than a year after the January 2015 rating decision was mailed.  Thus, for clarification purposes, the Veteran appeals the RO's January 2015 rating decision.  

In a June 2017 decision review officer (DRO) decision, the Agency of Original Jurisdiction (AOJ) granted service connection for degenerative disc disease of the lower back, assigning a 40 percent disability rating effective August 18, 2014 and left lower extremity radiculopathy, assigning a 10 percent disability rating effective June 12, 2015.  This award represents a complete grant of the benefits sought with respect to entitlement to service connection for a lower back disability and, therefore, that issue is no longer in appellate status before the Board at this time.  

A Board hearing was held in February 2018.  A transcript is of record.

At his October 2014 VA examination, the Veteran stated he retired as a cook in 2004 due to his left ankle condition.  See October 2014 VA examination report.  The Board finds that the claim of entitlement to TDIU has been raised by the record.  See Rice v. Shinseki, 22 Vet. App. 447, 451-54 (2009) (holding that a request for TDIU, whether expressly raised by the Veteran or reasonably raised by the record, is not a separate claim for benefits, but rather involves an attempt to obtain an appropriate rating for a disability as part of a claim for increased compensation).  Thus, the Board has jurisdiction over the TDIU claim.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C. § 7107(a)(2) (2012).

The issue of entitlement to TDIU on an extraschedular basis prior to June 12, 2015 is addressed in the REMAND portion of the decision below and is REMANDED to the AOJ.


FINDINGS OF FACT

1.  The Veteran's left ankle disability was not manifested by ankylosis.  

2.  As of at least June 12, 2015, the Veteran was not able to obtain or retain substantially gainful employment due to his service-connected disabilities.


CONCLUSIONS OF LAW

1.  The criteria for an increased disability rating of 20 percent, but no higher, for a left ankle disability have been met.  38 U.S.C. §§ 1155, 5103, 5103A, 5107 (2012); 
38 C.F.R. §§ 3.102, 3.159, 4.1, 4.3, 4.7, 4.10, 4.27, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5271 (2017).

2.  The criteria for entitlement to TDIU are met as of June 12, 2015.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 3.340, 3.341, 4.3, 4.16 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified in part at 38 U.S.C. §§ 5103, 5103A, and implemented in part at 38 C.F.R. § 3.159, amended VA's duties to notify and to assist a claimant in developing information and evidence necessary to substantiate the claim.

The duty to notify has been met.  Neither the Veteran, nor his representative, has alleged prejudice with regard to notice.  The United States Court of Appeals for the Federal Circuit (Federal Circuit) has held that "[A]bsent extraordinary circumstances . . . it is appropriate for the Board and the [United States Court of Appeals for Veterans Claims] to address only those procedural arguments specifically raised by the veteran . . . ."  Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015).  In light of the foregoing, nothing more is required.

The duty to assist includes assisting the claimant in the procurement of relevant records.  38 U.S.C. § 5103A; 38 C.F.R. § 3.159(c).  At his Board hearing, the Veteran indicated he had outstanding VA treatment records for his left ankle disability at the Palo Alto VAMC.  See February 2018 Board hearing transcript.  In Sullivan v. McDonald, the Federal Circuit held that 38 C.F.R. § 3.159(c)(3) extends VA's duty to assist to obtaining sufficiently identified VA medical records, regardless of their relevance.  815, F.3d. 786, 793 (2016).  However, in the same decision, the Federal Circuit also held that the duty to assist is not unlimited, and that the Court may consider whether there is "no reasonable possibility that any assistance VA would provide to the claimant would substantiate the claim."  Id. at 792 (citing 38 C.F.R. § 3.159(d)).  

Here, the Veteran and the evidentiary record do not suggest that the Veteran has ankylosis of the left ankle.  Further, as explained below, the Veteran now is rated at the maximum rating available for limitation of motion of the left ankle.  Thus, remand for additional VA treatment records would not raise a reasonable possibility to substantiate the Veteran's increased rating claim.  See Johnston v. Brown, 10 Vet. App. 80, 84-85 (1997) (holding that remand is not appropriate when the Veteran is already receiving the maximum disability rating due to limitation of motion and the Board fails to consider functional loss due to pain).  

The Veteran was afforded a VA examination in October 2014.  The Board is cognizant of the holdings in Sharp v. Shulkin, 29 Vet. App. 26, 35 (2017) and Correia v. McDonald, 28 Vet. App. 158, 169-70 (2016).  Nevertheless, as stated above, the Veteran will now be afforded the maximum schedular evaluation for limited left ankle motion during the entire period on appeal.  As such, the Board finds that further development pursuant to Sharp or Correia would be unproductive and cause unnecessary delay.  Therefore, the Board finds that further action is unnecessary under 38 U.S.C. § 5103A and 38 C.F.R. § 3.159.

II.  Increased Rating Claim 

Here, the Veteran is claiming that his service-connected left ankle disability is more severe than the current disability rating would indicate.  

Disability ratings are determined by applying a schedule of ratings that is based on average impairment of earning capacity.  Separate diagnostic codes identify the various disabilities.  38 U.S.C. § 1155; 38 C.F.R., Part 4.  Each disability must be viewed in relation to its history and the limitation of activity imposed by the disabling condition should be emphasized.  38 C.F.R. § 4.1.  

Where entitlement to compensation already has been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  

The Board will consider whether separate ratings may be assigned for separate periods of time based on facts found, a practice known as "staged ratings," whether it is an initial rating case or not.  See Hart v. Mansfield, 21 Vet. App. 505, 509-10 (2007).

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  

When evaluating joint disabilities rated on the basis of limitation of motion, VA must consider granting a higher rating in cases in which functional loss due to pain, weakness, excess fatigability, or incoordination is demonstrated, and those factors are not contemplated in the relevant rating criteria.  See DeLuca v. Brown, 8 Vet. App. 202, 204-07 (1995); see also 38 C.F.R. §§ 4.40, 4.45, 4.59 (2017).  The Court clarified that although pain may be a cause or manifestation of functional loss, limitation of motion due to pain is not necessarily rated at the same level as functional loss where motion is impeded.  See Mitchell v. Shinseki, 25 Vet. App. 32, 42-43 (2011).

Instead, the Court in Mitchell explained that pursuant to 38 C.F.R. §§ 4.40 and 4.45, the possible manifestations of functional loss include decreased or abnormal excursion, strength, speed, coordination, or endurance, as well as less or more movement than is normal, weakened movement, excess fatigability, and pain on movement (as well as swelling, deformity, and atrophy) that affects stability, standing, and weight-bearing.  See 38 C.F.R. §§ 4.40, 4.45 (2017).  Thus, functional loss caused by pain must be rated at the same level as if the functional loss were caused by any of the other factors cited above.  Thus, in evaluating the severity of a joint disability, VA must determine the overall functional impairment due to these factors. 

Under Diagnostic Code 5271, a 10 percent rating contemplates moderate limitation of motion of the ankle.  In order to warrant a higher, 20 percent rating, marked limitation of motion is required.  Normal ankle motion is measured from 0 to 20 degrees of dorsiflexion and 0 to 45 degrees of plantar flexion.  38 C.F.R. § 4.71a, Plate II.

Diagnostic Code 5270 pertains to ankylosis of the ankle.  Under this diagnostic code, a 20 percent rating is warranted for ankylosis in plantar flexion less than 30 degrees.  A 30 percent evaluation is warranted for ankylosis in plantar flexion between 30 degrees and 40 degrees, or in dorsiflexion between 0 degrees and 10 degrees.  A 40 percent rating is warranted for ankylosis in plantar flexion at more than 40 degrees, or in dorsiflexion at more than 10 degrees, or with abduction, adduction, inversion or eversion deformity.  38 C.F.R. § 4.71a, Diagnostic Code 5270.

Diagnostic Code 5273 provides the rating criteria for malunion of the os calcis or astragalus.  A 10 percent disability rating is warranted for a moderate deformity, and a 20 percent disability rating is warranted for a marked deformity.  
38 C.F.R. § 4.71a, Diagnostic Code 5273.  

Diagnostic Code 5274 provides that a 20 percent disability rating is warranted for astragalectomy.  38 C.F.R. § 4.71a, Diagnostic Code 5274.

In this case, the record does not reflect the Veteran has ever been diagnosed with ankylosis of his left ankle.  Rather, both the October 2014 VA examination and March 2015 disability benefits questionnaire (DBQ) filled out by his VA treatment provider explicitly found he had no ankylosis.  See March 2015 Dr. L.G.O. DBQ; see also October 2014 VA examination report.  However, the Veteran does have "marked" limitation of motion and corresponding difficulties.  At his most recent examination, the Veteran stated he experienced severe flare-ups lasting several hours twice a day.  See October 2014 VA examination report.  Further, the VA examiner noticed a marked difference between the Veteran's right and left ankles during inversion and eversion.  Specifically, the right ankle, or opposite, undamaged joint, completed inversion and eversion to 20 degrees; in contrast, the left ankle could only do inversion and eversion to 15 degrees.  Id.  The ankle also interferes with the Veteran's ability to stand and walk for prolonged periods of time.

Further, while plantar flexion was normal for the right ankle, the Veteran's left ankle plantar flexion ended at 40 degrees.  See March 2015 Dr. L.G.O. DBQ.  Importantly, while the Veteran did not suffer functional loss or additional limitation in range of motion in the right ankle, he exhibited less movement than normal, pain on movement, swelling, and deformity of the left ankle.  At his Board hearing, the Veteran indicated he wears a brace everyday and that he could walk a block at most because of the pain.  See February 2018 Board hearing transcript.  The disability diminishes his ability to take out the trash and work in the yard; he has to rest because of his ankle.   Id.  Therefore, the Veteran is entitled to a 20 percent disability rating under Diagnostic Code 5271.  

Based upon the law of the Court in Hart v. Mansfield, 21 Vet. App. 505, 509-10 (2007), the Board has also considered whether staged ratings are appropriate.  Since, however, the Veteran's symptoms have remained constant at 20 percent levels for his left ankle disability, staged ratings are unjustifiable.

The Board has considered whether higher evaluations are available under other provisions of the code.  However, the Veteran's left ankle disability has not been shown to involve any other factor that would warrant evaluation of the disabilities under other provisions of the rating schedule.  Specifically, there is no evidence of ankylosis of the subastragalar or tarsal joint, malunion of the os calcis or astragalus, or astragalectomy to warrant ratings under Diagnostic Codes 5272-5274.  Id.  

All potentially applicable Diagnostic Codes have been considered.  See Schafrath v. Derwinski, 1 Vet. App. 589, 593 (1991).  The Board finds the evidence of record more closely approximates the criteria for a 20 percent rating.  See 38 U.S.C. § 5107(b); 38 C.F.R. §§ 4.3, 4.7; Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  


III.  TDIU

Total disability will be considered to exist where there is present any impairment of mind and body that is sufficient to render it impossible for the average person to follow a substantially gainful occupation.  38 C.F.R. § 3.340.  Total disability ratings for compensation may be assigned, where the schedular rating is less than total, when the disabled person is unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities, provided that the Veteran meets the schedular requirements. 

Specifically, if there is only one such disability, this disability shall be ratable at 60 percent or more; if there are two or more disabilities, there shall be at least one disability that is ratable at 40 percent or more and sufficient additional disability to bring the combined rating to 70 percent or more.  38 C.F.R. §§ 3.340, 3.341, 4.16(a).  For the stated purpose of one 60 percent disability, or one 40 percent disability in combination, the following will be considered as one disability: (1) disabilities of one or both upper extremities, or of one or both lower extremities, including the bilateral factor, if applicable; and (2) disabilities resulting from common etiology or a single accident.  38 C.F.R. 4.16(a).

"Substantially gainful employment" is that employment "which is ordinarily followed by the nondisabled to earn their livelihood with earnings common to the particular occupation in the community where the veteran resides."  Moore v. Derwinski, 1 Vet. App. 356, 358 (1991).  "Marginal employment shall not be considered substantially gainful employment."  38 C.F.R. § 4.16(a) (2017).

In determining whether unemployability exists, consideration may be given to the Veteran's level of education, special training, and previous work experience, but not to his age or to any impairment caused by non service-connected disabilities.  38 C.F.R. §§ 3.341, 4.16, 4.19.

The Veteran has alleged that he cannot work in part due to his left ankle and concomitant service-connected symptoms.  See February 2018 Board hearing transcript.  The Veteran has a high school education and completed two years of college.  See December 2001 VA Form 21-8940.  

The Veteran is service-connected for the following disabilities: (1) degenerative disc disease of the lower back at 40 percent disabling from August 18, 2014; (2) post traumatic arthritis, left ankle at 20 percent disabling from August 18, 2014; (3) radiculopathy of the sciatic nerve, left lower extremity, at 10 percent disabling from June 12, 2015; and (4) noncompensable left ankle scar from August 18, 2014.  

As a preliminary matter, the Board notes that the Veteran has been service-connected for a left ankle disability since August 1979.  The Veteran's other service-connected disabilities derive from his left ankle disability; a VA examiner opined that the Veteran's back condition is at least as likely as not related to or caused by the service-connected left ankle.  See June 2015 VA medical opinion.  As all the Veteran's other disabilities are secondary service-connected due to the Veteran's left ankle, the Board will consider it one disability resulting from a common etiology pursuant to 38 C.F.R. § 4.16(a).  Pursuant to the analysis above and Order below, the Veteran has met the schedular criteria for TDIU as of June 12, 2015.  See 38 C.F.R. § 4.16(a).  Thus, the narrow issue before the Board is whether the Veteran has been unable to secure or follow a substantially gainful occupation as a result of his service-connected disabilities.  

The evidentiary record shows that the Veteran worked as a cook by trade until 2004.  See October 2014 VA examination.  At his Board hearing, the Veteran clarified that he experienced days where the ankle pain was so severe that he could not walk and he "had to retire from cooking behind that.  It got to the point where [his] wife had to help [him] take [his] shoes off.  That's the kind of pain [he] was going through.  So now [he] tries to stay off it as much as possible."  See February 2018 Board hearing transcript.  The Veteran has also claimed that the "bad disk in [his] back [caused] significant daily pain and interfered with [his] ability to walk and remain active."  See July 2017 VA Form 9.  

At the time of his June 2015 VA back examination, the VA examiner determined that the Veteran had pain, weakness, and incoordination that affected sitting, standing, walking, and bending.  See June 2015 VA examination report.  Further, the VA examiner opined that the Veteran's thoracolumbar spine condition impacted his ability to work; specifically, "occupations which require prolonged sitting, standing, walking, or bending would be affected."  Id.  Further, an October 2014 VA examiner opined that the Veteran's left ankle disability impacts his ability to perform occupational tasks; specifically, "[the Veteran] is a retired cook who had previously worked . . . as a railroad chef.  He retired in 2004.  He retired due to this [left] ankle condition.  He was unable to stand for eight to sixteen hours a day."  
See October 2014 VA examination report.  Finally, his VA medical provider opined that the Veteran's left ankle condition impacts his ability to work because he has "difficulty walking and standing for prolonged periods."  See March 2015 Dr. L.B.O. DBQ. 

The Veteran has a high school education and could not obtain substantially gainful employment in part because of his service-connected musculoskeletal symptoms.  As such, though the Veteran and others provided ample facts to make a decision, the responsibility for making the ultimate TDIU determination is placed on the adjudicator and not a medical examiner.  See Geib v. Shinseki, 733 F.3d 1350, 1354 (Fed. Cir. 2013).  A medical examiner's role is limited to describing the effects of disability upon the person's ordinary activity.  See Floore v. Shinseki, 26 Vet. App. 376, 381 (2013).  The Veteran is competent to testify as to facts he personally observed or described; this includes recalling what he personally felt, saw, smelled, heard, or tasted.  See Layno v. Brown, 6 Vet. App. 465, 469 (1994).  The Board finds the Veteran and his medical treatment providers credible as to his functional limitations attributable to his service-connected disabilities.  

Therefore, the Board finds that the Veteran's service-connected disabilities likely prevented him from obtaining and maintaining gainful employment.  Accordingly, resolving all doubt in his favor, the criteria for TDIU have been met, and the claim is granted.  See 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App 49, 55-57 (1990). 



ORDER

An increased disability rating of 20 percent, but no higher, for a left ankle disability is granted.

As of June 12, 2015, TDIU is granted. 


REMAND

Prior to June 12, 2015, the Veteran did not meet the schedular criteria for TDIU under 38 C.F.R. § 4.16(a).  38 C.F.R. § 4.16(b) provides that all veterans who do not meet the schedular criteria for TDIU but are otherwise unable to secure and follow substantially gainful occupation by reason of service-connected disabilities shall be referred to the Director, Compensation Service, for consideration of an extra-schedular rating of unemployability.  The Board is prohibited from awarding extraschedular TDIU in the first instance.  Wages v. McDonald, 27 Vet. App. 233, 235-39 (2015).  Accordingly, remand is required to refer consideration of extraschedular TDIU to the Director of the Compensation Service.

Accordingly, the case is REMANDED for the following action:

(This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Obtain any outstanding VA treatment records relevant to the Veteran's claimed extraschedular TDIU prior to June 12, 2015, to include treatment records from the Palo Alto VAMC.  All obtained records should be associated with the evidentiary record.  The AOJ must perform all necessary follow-up indicated.  If the records are not available, or a negative response is received, the AOJ should make a formal finding of unavailability, advise the Veteran and his representative of the status of his records, and give the Veteran the opportunity to obtain the records on his own.

2.  After completing the above, and after any records obtained have been associated with the evidentiary record, refer the Veteran's claim for TDIU prior to June 12, 2015 to the Director, Compensation Service, for extra-schedular consideration of entitlement to TDIU.

3.  After the above development has been completed, readjudicate the claim.  If any benefit sought remains denied, provide the Veteran and his representative with a supplemental statement of the case (SSOC), and return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).




______________________________________________
DONNIE R. HACHEY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


